Citation Nr: 0724613	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Band, Law Clerk 


INTRODUCTION

The veteran had active military service from June 1953 to 
June 1956 and from May to October 1958.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.

The veteran's reopened claim of service connection for left 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1985 decision, the Board denied service 
connection for left ear hearing loss.

2.  The evidence received since the Board's April 1985 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  The Board's April 1985 decision that denied service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§§ 4003, 4004 (West 1982); 38 C.F.R. §§ 19.180, 19.194 
(1984).

2.  Evidence received since the April 1985 Board decision is 
new and material; the claim of entitlement to service 
connection for left ear hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's left ear 
hearing loss claim and remands it for further development.  
Thus, a discussion of VA's duties to notify and assist is not 
necessary.  

In an April 1985 decision, the Board denied service 
connection for left ear hearing loss.  That decision is 
final.  38 U.S.C.A. §§ 4003, 4004 (West 1982); 38 C.F.R. 
§§ 19.180, 19.194 (1984).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the Board's 
April 1985 decision includes the veteran's report of left ear 
hearing loss due to in-service acoustic trauma and medical 
evidence showing that he has sensorineural hearing loss in 
his left ear consistent with noise exposure.  The Board notes 
that in granting service connection for right ear hearing 
loss in April 1985, the Board acknowledged that the veteran 
was exposed to in-service acoustic trauma due to constant 
exposure to artillery fire.  In light of the basis of the 
Board's April 1985 determination, the new evidence raises a 
reasonable possibility of substantiating his claim.  As such, 
the evidence is new and material under the provisions of 
38 C.F.R. § 3.156(a) and the claim is reopened.  


ORDER

New and material evidence to reopen a claim of service 
connection for left ear hearing loss has been presented; to 
this extent, the appeal is granted.


REMAND

Given the reopening the veteran's left ear hearing loss 
claim, the Board finds that the veteran should be scheduled 
for a VA examination addressing the etiology and/or onset of 
the condition.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of his left ear hearing loss.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed and all findings should be 
reported in detail.  The examiner should 
comment on the veteran's report regarding 
the onset of his left ear hearing loss and 
opine as to whether it is at least as 
likely as not that the veteran's left ear 
hearing loss is related to or had its 
onset during service, and particularly, to 
his report of in-service acoustic trauma.  
The rationale for all opinions expressed 
should be provided in a legible report.  

2.  Thereafter, the AMC should adjudicate 
the veteran's reopened claim.  If the 
benefit sought on appeal is not granted, 
the AMC should issue the veteran and his 
representative a supplemental statement of 
the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


